Name: Commission Regulation (EC) No 1689/97 of 29 August 1997 authorizing advance payment to producers in certain regions of Germany of compensatory allowances for cereals, protein crops and linseed and of compensation for compulsory set-aside in respect of the 1997/98 marketing year
 Type: Regulation
 Subject Matter: European Union law;  agricultural activity;  Europe;  agricultural policy;  agricultural structures and production;  accounting
 Date Published: nan

 I EN30 . 8 . 97 Official Journal of the European Communities No L 239/3 COMMISSION REGULATION (EC) No 1689/97 of 29 August 1997 authorizing advance payment to producers in certain regions of Germany of compensatory allowances for cereals, protein crops and linseed and of compensation for compulsory set-aside in respect of the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Committee for Cereals, Oils and Fats and Dried Fodder and of the EAGGF Committee, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Commission Regulation (EC) No 1422/97 (2), and in par ­ ticular Article 12 thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (3), as last amended by Regulation (EC) No 1287/95 (4), and in particular Articles 4 and 5 thereof, Article 1 1 . Notwithstanding Article 10 ( 1 ) of Regulation (EEC) No 1765/92, in respect of 1997/98, an advance of 50 % on the compensatory payments for cereals, including those to producers of oilseeds qualifying for the simpli ­ fied scheme, for protein crops and for linseed, and on the compensation for compulsory set-aside, may be paid from 1 September 1997 to producers affected by the floods in the areas listed in the Annex hereto . 2 . Advance payments as provided for in paragraph 1 may only be made where, on the date of payment, the producers in question are not found to be ineligible . 3 . Germany shall pay these advances to producers by 15 October 1997 at the latest. 4 . For the purposes of calculating the balance of compensatory allowances payable to producers who have qualified for the advance payment, the competent au ­ thority shall take account of: (a) any reduction in the eligible area of the producer, (b) any advance paid pursuant to this Regulation . Whereas various parts of Germany were affected by floods in July 1997; whereas this constitutes a case of excep ­ tional weather conditions; whereas the Commission should therefore authorize Germany to pay advances amounting up to 50 % of the compensatory allowances for cereals, protein crops and linseed and of the compen ­ sation for compulsory set-aside in respect of the 1997/98 marketing year in the regions in question before 16 October 1997; whereas this authorization should also extend to the compensatory payments made to producers of oilseeds who qualify for the simplified scheme, where amounts are paid on the basis of the rate applicable to cereals, with the result that these producers do not receive the advances payable to oilseed producers; whereas, to achieve these ends, provision must be made for deroga ­ tions from Article 10 ( 1 ) of Regulation (EEC) No 1765/92 and Article 7 ( 1 ) of Regulation (EC) No 296/96 as last amended by Regulation (EC) No 1391 /97 (6), with effect from 1 September 1997; whereas the expenditure involved in these advances may have to be charged to the budget at a later date, depending on what appropriations remain available under the 1997 budget; Article 2 By derogation from Article 7 ( 1 ) of Regulation (EC) No 296/96, expenditure incurred by payment of the advances referred to in Article 1 before 16 October 1997 may be charged to the budget in respect of November 1997. Whereas the measures provided for in this Regulation are in accordance with the opinions of the Joint Management (') OJ No L 181 , 1 . 7 . 1992, p. 12. 0 OJ No L 196, 24. 7. 1997, p. 18 . 0 OJ No L 94, 28 . 4. 1970, p. 13 . (4) OJ No L 125, 8 . 6 . 1995, p. 1 . (j OJ No L 39, 17. 2. 1996, p. 5. (j OJ No L 190 , 19 . 7. 1997, p. 20. Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. No L 239/4 EN Official Journal of the European Communities 30 . 8 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 1997. For the Commission Ritt BJERREGAARD Member of the Commission ANNEX In Brandenburg: the Landkreise:  Uckermark  Barnim  MÃ ¤rkisch-Oderland  Oder-Spree Kreisfreie Stadt Frankfurt/Oder